DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a first drive-sense circuit (DSC) operably coupled to generate a first signal based on a first reference signal wherein, when enabled, the first DSC operably coupled and configured to: provide the first signal to the first conductor via a first single line and simultaneously to sense the first signal via the first single line, wherein sensing of the first signal includes detection of a first electrical characteristic of the first signal; and generate a first digital signal representative of the first electrical characteristic of the first signal; a second DSC operably coupled to generate a second signal based on a second reference signal wherein, when enabled, the second DSC operably coupled and configured to: provide the second signal to the second conductor via a second single line and simultaneously to sense the second signal via the second single line, wherein sensing of the second signal includes detection of a second electrical characteristic of the second signal; and generate a second digital signal representative of the second electrical characteristic of the second signal; memory that stores operational instructions; and one or more processing modules operably coupled to the first DSC, the second DSC, and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: process the first digital signal to determine the first electrical characteristic of the first signal; process the second digital signal to determine the second electrical characteristic of the second signal; and process the first electrical characteristic of the first signal and the second electrical characteristic of the second signal to detect interaction of a user with the touch sensor”, in combination with the other limitations set forth in claim 1.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a first drive-sense circuit (DSC) operably coupled to generate a first signal based on a first reference signal wherein, when enabled, the first DSC operably coupled and configured to: provide the first signal to the first conductor via a first single line and simultaneously to sense the first signal via the first single line, wherein sensing of the first signal includes detection of a first electrical characteristic of the first signal; and 6Application No. 16/671,334Docket No. SGS00036 generate a first digital signal representative of the first electrical characteristic of the first signal; a second DSC operably coupled to generate a second signal based on a second reference signal wherein, when enabled, the second DSC operably coupled and configured to: provide the second signal to the second conductor via a second single line and simultaneously to sense the second signal via the second single line, wherein sensing of the second signal includes detection of a second electrical characteristic of the second signal; and generate a second digital signal representative of the second electrical characteristic of the second signal; memory that stores operational instructions; and one or more processing modules operably coupled to the first DSC, the second DSC, and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: process the first digital signal to determine the first electrical characteristic of the first signal; process the first electrical characteristic of the first signal to detect presence of a user within a detectable proximity of the touchscreen display; process the second digital signal to determine the second electrical characteristic of the second signal; and process the second electrical characteristic of the second signal to detect interaction of the user with the touch sensor”, in combination with the other limitations set forth in claim 11.
Claims 2-10 and 12-20 are dependent on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627